Citation Nr: 0834400	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-41 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1966 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2004 rating 
decision, by the St. Louis, Missouri, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record with respect to the veteran's claim of 
entitlement to service connection for PTSD discloses a need 
for further development prior to final appellate review.

In this regard, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA) requires that VA make 
reasonable efforts to obtain relevant records that the 
claimant has adequately identified and authorized the VA to 
obtain. 38 U.S.C.A. § 5103A (West 2002). Further, in a case 
of records held by a Federal department or agency, VA shall 
continue their efforts to obtain these records unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile. Id.

The veteran claims that he has PTSD that is due to various 
in-service stressful events that occurred in Vietnam. The 
veteran states, in pertinent part, that he was assigned to 
shore duty for one year at Camp Tien Sha, Da Nang, Vietnam 
from July 1968 to July 1969.  His service personnel records 
corroborate this claim.  See transfers and receipts; see also 
July 1968 administrative remarks.  The veteran's military 
records reflect that he served as U.S. Naval Support.  See 
July 1968 administrative remarks.  The veteran reported that 
he worked as part of the security police.  See October 2004 
lay statement.  The veteran received a National Defense 
Service Medal, a Vietnam Service Medal with one Bronze Star, 
and a Vietnam Campaign Medal with device, but did not receive 
any awards or citations indicative of participation in 
combat.  See DD 214.  Thus, the record must contain evidence 
of an in-service stressor that corroborates his testimony or 
statements. See 38 C.F.R. § 3.304(f) (2007); see also Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran has provided general contentions that his 
military unit in Vietnam experienced mortar and rocket 
attacks shortly after he arrived in Da Nang.  See October 
2004 lay statement, April 1991 VA medical record, March 1991 
VA medical record.  He also indicated that a friend of his 
was killed in Vietnam.  See May 1991 VA medical record.  
There has been no attempt to verify these stressors. The 
Board notes that the stressors are general in nature.  The 
veteran should be provided another opportunity to provide 
specific dates when the alleged mortar and rocket attacks 
occurred and the name of his friend who was killed.  Even if 
the veteran fails to do so, an attempt to verify the 
veteran's claimed stressors through the appropriate channels, 
to include the U. S. Army and Joint Services Records Research 
Center (JSRRC), should be made.  JSRRC should be provided 
with all pertinent information, to include copies of 
personnel records, units of assignment, and stressor 
statement.  JSRRC should specifically be requested to verify 
whether the units to which the veteran was attached in 
Vietnam were subject to mortar and rocket attacks.  If this 
alleged stressor cannot be verified, that should be stated.

Accordingly, the case is REMANDED for the following action:

1.  The RO must again request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed to in service, to 
specifically include mortar and rocket 
attacks and the death of his friend while 
at Camp Tien Sha, Da Nang, Vietnam.  The 
RO must request the veteran provide 
specific details of the mortar and rocket 
attacks, and his friend's death to include 
a date range of 60 days, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The RO must advise the veteran 
that this information is vitally necessary 
to obtain supportive evidence of the 
alleged stressful events, and that he must 
be as specific as possible because without 
such details an adequate search for 
verifying information cannot be conducted.  
The RO must also advise the veteran to 
submit any verifying information that he 
can regarding the claimed inservice 
stressors, such as statements of fellow 
service members.

2.  Whether or not the additional 
information is obtained, the RO must 
review the file and prepare a summary of 
all claimed and verifiable stressors.  If 
no additional information is provided, the 
RO must provide a 60 day date range 
beginning on the veteran's arrival in Da 
Nang, Vietnam, for the purposes of 
verifying mortar and rocket attacks on his 
unit.  This summary, and all associated 
documents, must be sent to the JSRRC.  The 
RO must request that the JSRRC provide 
information which might corroborate the 
alleged stressors, to include, but not 
limited to, the mortar and rocket attacks 
on Da Nang.  The RO must associate any 
response and/or additional records with 
the claims file.
        
3.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the veteran must be 
provided with a VA examination by a 
psychiatrist to ascertain whether the 
veteran has a diagnosis of PTSD that is 
etiologically related to a verified 
stressor.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary special studies or tests 
including psychological testing and 
evaluation must be accomplished.  The RO 
must provide the examiner a summary of the 
verified stressors, and the examiner must 
be instructed that only these events may 
be considered for the purpose of 
determining whether exposure to a verified 
in-service stressor has resulted in the 
current psychiatric symptoms.  The 
examination report must include a detailed 
account of all pathology found to be 
present. If the diagnosis of PTSD is 
deemed appropriate, the examiner must 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  The report of examination 
should include a complete rationale for 
all opinions expressed.  The report 
prepared must be typed.
        
4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand. If the report is deficient in any 
manner, the RO must implement corrective 
procedures.
        
5.  The veteran is informed that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.
        
6.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


